CONCURRING- OPINION.
WOODSON, J.
In concurring with the views expressed by Judge G-raves in this case, I desire to add: it seems to me that if it had been the design of the framers of the charter that the judges to be elected were to be voted for by the electors of the entire city, then they would have given each judge co-ordinate jurisdiction over the entire city, as is true of the circuit court in those counties where the court is divided into two or more divisions, and would not have authorized the division of the city into districts, and have *320limited the jurisdiction of each judge to tiie district over which he is to preside.
The policy of our form of government is, and has been, to limit the right to vote for district officers to the electors of such district, except where there is an express provision to the contrary found in the organic law, so in doubtful or mooted cases, this policy should prevail.
This is democratic, and, in the absence of express provision to the contrary, no one should he permitted to vote for an officer of a district different from that in which the elector resides.